DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 15/768,309 on October 19, 2020. Please note: Claims 1-11 and 20 have been amended, and claims 12-19 and 21-28 have been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 08/09/2020 and 11/23/2020 were filed. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The objections to the disclosure are hereby withdrawn since the amended specification, submitted on October 19, 2020, overcomes the objections.

Claim Interpretation
Applicant has amended the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function). Specifically, each of the sub-circuits in lines 6 onward in claim 1 have been amended to instead recite “circuit”, which is recognized as being a structural term, which, combined with a description of the function of the circuit, connotes sufficient structure. Therefore, the claims are no longer being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shengfeng Chen (Reg. No. 57430) on January 13, 2021.

The application has been amended as follows: 
	Please amend claim 1 as follows:

1. (Currently Amended) A shift register unit cascaded in a gate drive circuit, wherein the shift register unit comprises:
a control circuit configured to output a control signal,
at least two buffer circuits coupled to the control circuit, each of the at least two buffer circuits configured to output a scan signal to a gate line, 
wherein the control circuit comprises: 
a first pull-up control circuit coupled to a first signal input terminal, a signal output terminal of the control circuit, and a first voltage terminal, the first pull-up control circuit configured to output a signal of the first voltage terminal to the signal output terminal of the control circuit under control of a signal of the first signal input terminal;
a first pull-down control circuit coupled to a first clock signal terminal, a second clock signal terminal, the first signal input terminal, a second voltage terminal, a fourth voltage terminal, and a first pull-down node, the first pull- down control circuit configured to control a voltage level of the first pull- down node under control of signals of the first clock signal terminal, the second clock signal terminal and the first signal input terminal;
a second pull-down control circuit coupled to the first clock signal terminal, the second clock signal terminal, the first signal input terminal, a third voltage terminal, the fourth voltage terminal, and a second pull-down node, the second pull-down control circuit configured to control a voltage level of the second pull-down node under control of signals of the first clock signal terminal, the second clock signal terminal and the first signal input terminal;

a second pull-down circuit coupled to the second pull-down node, the signal output terminal of the control circuit, and the fourth voltage terminal, the second pull-down circuit configured to pull the voltage of the signal output terminal of the control circuit down to the voltage of the fourth voltage terminal under control of a voltage level of the second pull-down node; and 
a reset circuit coupled to a second signal input terminal, the first voltage terminal, and the second pull-down node, the reset circuit being configured to output a voltage of the first voltage terminal to the second pull-down node under control of a signal of the second signal input terminal;
wherein each of the at least two buffer circuits comprises:
a second pull-up control circuit coupled to a pull-up control node, the second voltage terminal, the third voltage terminal, and the signal output terminal of the control circuit, the second pull-up control circuit configured to turn on and output a signal of the signal output terminal of the control circuit to the pull-up control node under control of a signal of the second voltage terminal and a signal of the third voltage terminal;
a pull-up circuit coupled to the pull-up control node, a third clock signal terminal, and a signal output terminal of the buffer circuit, the pull-up circuit being configured to output a signal of the third clock signal terminal to the signal output terminal of the buffer circuit under control of a voltage of the pull-up control node;
a third pull-down circuit coupled to the first pull-down node, the fourth voltage terminal, and the signal output terminal of the buffer circuit, the third pull-down circuit being configured to pull a voltage of the signal output terminal of the buffer circuit down to the voltage of the fourth voltage terminal under control of a voltage level of the first pull-down node; and
a fourth pull-down circuit is coupled to the second pull-down node, the fourth voltage terminal, and the signal output terminal of the buffer circuit, the fourth pull-down circuit configured to pull the voltage of the signal output terminal of the buffer circuit down to the voltage of the fourth voltage terminal under control of a voltage level of the second pull-down node.

Reasons for Allowance
Claims 1-11 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the cited prior art, either alone or in combination, explicitly teach or render obvious all of the limitations of independent claim 1.

The closest prior art to claim 1 is Miyake et al. (US 20150015474 A1), hereinafter Miyake.

Regarding Claim 1, Miyake teaches:
A shift register unit cascaded in a gate drive circuit (See FIG. 9: 601a and 603, as further described below, comprises a shift register unit in a gate driver circuit 600), wherein the shift register unit comprises: 
a control circuit (See FIGS. 9 and 15: 601/601a) configured to output a control signal (See FIG. 15: 601a outputs a control signal from FN1/FN2), 
at least two buffer circuits coupled to the control circuit (See FIGS. 9 and 12: 603 includes at least two buffer circuits BUF coupled to the control circuit 601/601a), each of the at least two buffer circuits configured to output a scan signal to a gate line (See paragraph [0151]; See FIG. 12B each of BUF is configured to output a scan signal via OUT1-OUT5), 
wherein the control circuit comprises: 
a first pull-up control circuit (Examiner’s note: although “circuit” is a general structural term in the art, the Examiner is interpreting the claimed first pull-up control circuit as being a circuit structure that is able to perform the recited functional limitations of the first pull-up control circuit. The same analysis applies to the other circuits below cited as being part of the control circuit (See MPEP 2111)) (FIG. 15: 611) coupled to a first signal input terminal (LIN), a signal output terminal of the control circuit (FN1), and a first voltage terminal (VDD) (See FIG. 15: 611 coupled to LIN, FN1 and VDD), the first pull-up control circuit configured to output a signal of the first voltage terminal to the signal output terminal of the control circuit under control of a signal of the first signal input terminal (See paragraphs [0163] and [0164], disclosing how 611 functions in the claimed manner); 
a first pull-down control circuit (FIG. 15: 613-615) coupled to a first clock signal terminal (CLK6), a second clock signal terminal (CLK7), the first signal input terminal (LIN), a second voltage terminal (VDD), a (VSS), and a first pull-down node (the node connected to FN2), the first pull-down control circuit configured to control a voltage level of the first pull-down node under control of signals of the first clock signal terminal, the second clock signal terminal and the first signal input terminal (See paragraph [0163], disclosing how 613-615 functions in the claimed manner); 
a second pull-down control circuit (FIG. 15: 616 and 622) coupled to the first signal input terminal (LIN), a third voltage terminal (VDD), the fourth voltage terminal (VSS), and a second pull-down node (The Examiner is interpreting the node between the drain/source of 615 and the drain/source of 622 as being a second pull-down node) (See FIG. 15: 616 and 622 coupled to the claimed elements), the second pull- down control circuit configured to control a voltage level of the second pull- down node under control of signals of the first signal input terminal (See FIG. 15B: using 622, the second pull- down control circuit is configured to perform the claimed function); 
a first pull-down circuit (FIG. 15: 612) coupled to the first pull-down node (the node connected to FN2), the signal output terminal of the control circuit (FN1), and the fourth voltage terminal (VSS) (See FIG. 15: 612 is coupled to the claimed elements), the first pull- down circuit configured to pull a voltage at the signal output terminal of the control circuit down to the voltage of the fourth voltage terminal under control of a voltage level of the first pull-down node (See paragraph [0172], disclosing how 612 functions in the claimed manner); 
a second pull-down circuit (FIG. 15: 621) coupled to the second pull-down node (the gate of 621 is coupled to the second pull-down node indirectly via 615 and 622), the signal output terminal of the control circuit (FN1), and the fourth voltage terminal (VSS) (See FIG. 15: 621 is coupled to the claimed elements), the second pull-down circuit configured to pull the voltage of the signal output terminal of the control circuit down to the voltage of the fourth voltage terminal under control of a voltage level of the second pull-down node (See paragraph [0172], disclosing how 621 functions in the claimed manner. Specifically, a voltage level of the second pull-down node determines the voltage level of FN2, and therefore controls 621 in the claimed manner); and 
a reset circuit (FIG. 15: 623) coupled to a second signal input terminal (RES), the first voltage terminal (VDD), and the second pull-down node (the drain/source of 623 is coupled to the second pull-down node indirectly via 615) (See FIG. 15: 623 is coupled to the claimed elements), the reset circuit being configured to (See paragraph [0148], disclosing how 623 functions in the claimed manner); 
wherein each of the at least two buffer circuits comprises: 
a second pull-up control circuit (Examiner’s note: although “circuit” is a general structural term in the art, the Examiner is interpreting the claimed second pull-up control circuit as being a circuit structure that is able to perform the recited functional limitations of the second pull-up control circuit. The same analysis applies to the other circuits below cited as being part each of the at least two buffer circuits (See MPEP 2111)) (FIG. 17: 625) coupled to a pull-up control node (node connected to FN1), the second voltage terminal (VDD), the third voltage terminal (VDD), and the signal output terminal of the control circuit (FN1 input terminal) (See FIG. 17: 625 is coupled to the claimed elements), the second pull- up control circuit configured to turn on and output a signal of the signal output terminal of the control circuit to the pull-up control node under control of a signal of the second voltage terminal and a signal of the third voltage terminal (See FIG. 17: 625 turns on and outputs a signal of the FN1 input terminal to the node connected to FN1 under control of a signal of the second voltage terminal and a signal of the third voltage terminal (VDD)); 
a pull-up circuit (FIG. 17: 617 and 619) coupled to the pull-up control node (node connected to FN1), a third clock signal terminal (CLK), and a signal output terminal of the buffer circuit (OUT) (See FIG. 17: 617 and 619 is coupled to the claimed elements), the pull-up circuit being configured to output a signal of the third clock signal terminal to the signal output terminal of the buffer circuit under control of a voltage of the pull-up control node (See paragraphs [0150] and [0166], lines 1-7, disclosing how 617 and 619 functions in the claimed manner); and
a third pull-down circuit  (FIG. 17: 618) coupled to the first pull-down node (FN2), the fourth voltage terminal (VSS), and the signal output terminal of the buffer circuit (OUT) (See FIG. 17: 618 is coupled to the claimed elements), the third pull- down circuit being configured to pull a voltage of the signal output terminal of the buffer circuit down to the voltage of the fourth voltage terminal under control of a voltage level of the first pull-down node (See paragraph [0152], lines 1-5, disclosing how 618 functions in the claimed manner).
Miyake does not explicitly teach (see elements emphasized in italics):
a second pull-down control circuit coupled to the first clock signal terminal, the second clock signal terminal, the first signal input terminal, a third voltage terminal, the fourth voltage terminal, and a second pull-down the first clock signal terminal, the second clock signal terminal and the first signal input terminal; 
the reset circuit being configured to output a voltage of the first voltage terminal to the second pull-down node under control of a signal of the second signal input terminal; 
a fourth pull-down circuit is coupled to the second pull-down node, the fourth voltage terminal, and the signal output terminal of the buffer circuit, the fourth pull-down circuit configured to pull the voltage of the signal output terminal of the buffer circuit down to the voltage of the fourth voltage terminal under control of a voltage level of the second pull-down node.
However, Miyake also teaches that the shift register unit can be modified by adding a transistor in series with another transistor, where the gates of the transistors are connected (See paragraph [0147]; As discussed in this paragraph, 601a in FIG. 15 is achieved by adding 621 and 622 in series with 612 and 615, respectively, compared to the embodiment in FIG. 10).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the shift register unit (as taught by Miyake) by including the claimed fourth pull-down circuit (as taught by Miyake). Specifically, it would have been obvious to connect a transistor in series with the third pull-down circuit, where the gates of the transistors are connected. This modification would result in a fourth pull-down circuit, which is a transistor that is coupled to the second pull-down node (via FN2), the fourth voltage terminal (VSS), and the signal output terminal of the buffer circuit (OUT), the fourth pull-down circuit configured to pull the voltage of the signal output terminal of the buffer circuit down to the voltage of the fourth voltage terminal under control of a voltage level of the second pull-down node (See FIG. 17: a transistor connected in series with 618 would be controlled by FN2, which is controlled by the voltage level of the second pull-down node). Doing so would have been an obvious modification that would not fundamentally alter the operation of the shift register unit (See Miyake, paragraph [0147]; As discussed in this paragraph, 601a in FIG. 15 is achieved by adding 621 and 622 in series with 612 and 615, respectively, compared to the embodiment in FIG. 10. This modification does not require any modification to the control signals used to control the shift register).
Miyake does not explicitly teach (see elements emphasized in italics):
the first clock signal terminal, the second clock signal terminal, the first signal input terminal, a third voltage terminal, the fourth voltage terminal, and a second pull-down node, the second pull- down control circuit configured to control a voltage level of the second pull- down node under control of signals of the first clock signal terminal, the second clock signal terminal and the first signal input terminal; and
the reset circuit being configured to output a voltage of the first voltage terminal to the second pull-down node under control of a signal of the second signal input terminal.
	None of the other cited prior art teaches the above elements missing from Miyake so as to render them obvious in combination with all of the other limitations of claim 1. Therefore, the prior art, either alone or in combination, does not explicitly teach or render obvious all of the limitations of independent claim 1.

	Applicant’s FIG. 6 illustrates the claimed shift register unit (one of 10_1 – 10_4) cascaded in a gate drive circuit, wherein the shift register unit comprises:
a control circuit (FIG. 6: SR; FIG. 9) configured to output a control signal (FIG. 9: SOUT),
at least two buffer circuits coupled to the control circuit (FIG. 6: BF_1 and BF_2), each of the at least two buffer circuits configured to output a scan signal to a gate line (FIG. 6: each of BF_1 and BF_2 configured to output a scan signal to G1 and G2), 
wherein the control circuit (FIG. 9) comprises: 
a first pull-up control circuit (20) coupled to a first signal input terminal (INPUT1), a signal output terminal of the control circuit (SOUT), and a first voltage terminal (VDD), the first pull-up control circuit configured to output a signal of the first voltage terminal to the signal output terminal of the control circuit under control of a signal of the first signal input terminal (paragraph [0089]);
a first pull-down control circuit (30) coupled to a first clock signal terminal (CK1), a second clock signal terminal (CK2), the first signal input terminal (INPUT1), a second voltage terminal (VDD_E), a fourth voltage terminal (VGL), and a first pull-down node (PD1), the first pull- down control circuit configured to control a voltage level of the first pull- down node under control of signals of the first clock signal terminal, the second clock signal terminal and the first signal input terminal (paragraph [0092]);
(31) coupled to the first clock signal terminal (CK1), the second clock signal terminal (CK2), the first signal input terminal (INPUT1), a third voltage terminal (VDD_O), the fourth voltage terminal (VGL), and a second pull-down node (PD2), the second pull-down control circuit configured to control a voltage level of the second pull-down node under control of signals of the first clock signal terminal, the second clock signal terminal and the first signal input terminal (paragraph [0098]);
a first pull-down circuit (40) coupled to the first pull-down node (PD1), the signal output terminal of the control circuit (SOUT), and the fourth voltage terminal (VGL), the first pull-down circuit configured to pull a voltage at the signal output terminal of the control circuit down to the voltage of the fourth voltage terminal under control of a voltage level of the first pull-down node (paragraph [0104]);
a second pull-down circuit (41) coupled to the second pull-down node (PD2), the signal output terminal of the control circuit (SOUT), and the fourth voltage terminal (VGL), the second pull-down circuit configured to pull the voltage of the signal output terminal of the control circuit down to the voltage of the fourth voltage terminal under control of a voltage level of the second pull-down node (paragraph [0106]); and 
a reset circuit (50) coupled to a second signal input terminal (INPUT2), the first voltage terminal (VDD), and the second pull-down node (PD2), the reset circuit being configured to output a voltage of the first voltage terminal to the second pull-down node under control of a signal of the second signal input terminal (paragraph [0108]);
wherein each of the at least two buffer circuits (FIG. 10) comprises:
a second pull-up control circuit (21) coupled to a pull-up control node (PU), the second voltage terminal (VDD_E), the third voltage terminal (VDD_O), and the signal output terminal of the control circuit (SOUT), the second pull-up control circuit configured to turn on and output a signal of the signal output terminal of the control circuit to the pull-up control node under control of a signal of the second voltage terminal and a signal of the third voltage terminal (paragraph [0111]);
a pull-up circuit (60) coupled to the pull-up control node (PU), a third clock signal terminal (CK3), and a signal output terminal of the buffer circuit (VOUT), the pull-up circuit being configured to output a signal of the third clock signal terminal to the signal output terminal of the buffer circuit under control of a voltage of the pull-up control node (paragraph [0114]);
(70) coupled to the first pull-down node (PD1), the fourth voltage terminal (VGL), and the signal output terminal of the buffer circuit (VOUT), the third pull-down circuit being configured to pull a voltage of the signal output terminal of the buffer circuit down to the voltage of the fourth voltage terminal under control of a voltage level of the first pull-down node (paragraph [0118]); and
a fourth pull-down circuit (71) is coupled to the second pull-down node (PD2), the fourth voltage terminal (VGL), and the signal output terminal of the buffer circuit (VOUT), the fourth pull-down circuit configured to pull the voltage of the signal output terminal of the buffer circuit down to the voltage of the fourth voltage terminal under control of a voltage level of the second pull-down node (paragraph [0120]).

	As discussed above, none of the prior art either alone or in combination, explicitly teaches or renders obvious the specific combination of circuits with the above claimed connections and interconnections.

Claims 2-11 and 20 depend on claim 1, and therefore include the same allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see page 11, filed 10/19/2020, with respect to claim interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph have been fully considered and are persuasive.  The interpretation of the claims under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332.  The examiner can normally be reached on Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN X CASAREZ/Examiner, Art Unit 2692